An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Braun on 2/23/2022.
The application has been amended in the claims as follows: 
14.  A cooking appliance, comprising:
housing having a cooking chamber and a storage space, which is separate from the cooking chamber;
a door movably arranged on the housing for closing the cooking chamber and for lowering into the storage space in an opened state of the door;
a retaining spring mounted to the door;
a guide element movably supported on the door and connected directly to a first end of the retaining spring on the door so as to maintain a coupling position of the guide element on the door;
a guide track mounted in the storage space for guiding the guide element on the door; and
a handle arranged in a fixed location on the door, 
wherein the guide element has a radial web formed with a passage, said first end of the retaining spring being configured as a hook and engaging in the passage of the radial web of the guide element.
17.  	The cooking appliance of claim 14 
14 
16.	Claim 16 is cancelled. 
Allowable Subject Matter
Claims 14-15 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:			A cooking appliance, comprising: a guide element movably supported on a  door of a cooking chamber, connected to a first end of a retaining spring on the door to maintain a coupling position on the door; wherein the guide element has a radial web formed with a passage for the first end of the spring to be hooked with.														The closest prior art of Shoooter (2925081), Grutzke (7255101) or MILLS (DE 1274306) discloses, in combination, a cooking appliance, comprising: housing having a cooking chamber and a storage space, separate from the cooking chamber; a door movably arranged on the housing for closing the cooking chamber and for lowering into the storage space in an opened state of the door; a retaining spring mounted to the door, a guide track mounted in the storage space for guiding the guide element on the door; but does not disclose the novelty features as mentioned, in particular, about a guide element in a coupling position on the door having a radial web formed with a passage to connect the first end of the spring and such cannot be modified without impermissible hindsight as it claimed in the invention. 


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 14, “a guide element movably supported on the door and connected directly to a first end of the retaining spring on the door so as to maintain a coupling position of the guide element on the door”, which has been interpreted to mean “ a bearing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        



/JORGE A PEREIRO/Primary Examiner, Art Unit 3799